12/03/2021


 1
                                                                               Case Number: DA 21-0284

 2

 3

 4

 5

 6
                  SUPREME COURT OF THE STATE OF MONTANA
 7

 8
     IN RE THE MARRIAGE OF:                    Supreme Court Cause No.: DA 21-0284
 9

10   BRIDGET J. KELLY
11                Petitioner/Appellee,         ORDER

12
     -and-
13

14
     JOSEPH S. CAMP, III,

15                Respondent/Appellant.
16

17

18           Having reviewed Appellee’s Unopposed Motion for Extension of Time, and
19
     good cause appearing therefrom, IT IS HEREBY ORDERED that Appellee shall
20

21
     have until December 6, 2021 to file her Response Brief.

22

23
                        DATED this ______ day of ____________, 2021.
24

25

26
                                              Supreme Court Judge
27   cc: Kevin S. Brown
28
     P. Mars Scott


     ORDER - 1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                        Electronically signed by:
     ORDER - 2                Mike McGrath
                 Chief Justice, Montana Supreme Court
                            December 3 2021